DETAILED ACTION
Drawings
The drawings are objected to because in figure 5A numeral ‘507’ seems to indicate two different structural features.  Where is the corrugated element 601 in figure 6A? How does it get compressed down to the state shown in figure 6B?  Where is the ‘gap’ 501 in figure 6A?.  where is element 301 in figure 4A? Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the variable cross section, as claimed in claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1,6-16,18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce 5,413,374 in view of Schaap 6,461,695 and Jeffery 2,857,189.

Lacking in Pierce is a specific showing of forming the hollow body 222 in figure 7 from a fiber reinforced material.
The reference to Schaap is relied upon to show a corrugated body comprised of a fiber reinforced material.  See the discussion throughout columns 1 and 2 and note this device can be used in a variety of different applications.  Also as discussed in col 1 lines 35-45 it appears the selection of the fibers and/or arrangements thereof could depend upon the specific application of the device.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used a fiber reinforced matrix material for the hollow body 222 in Pierce, as taught by Schaap, simply to adapt the bushing of Pierce to a specific application.
The limitations in the remaining claims are considered to be taught by the combined teachings of the references above. Note Nakatani (previously applied) indicates it is known to make adjustments to the thickness of the corrugations to prevent buckling. Therefore applicants dimensional requirements as claimed in claims 17-20 would be obvious for at least this reason, as well as making obvious design changes to the spring to suit a specific application (i.e. to adjust the spring rate/constant/deflection characteristics) since these springs are notoriously well known.
Claims 2-5,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce/Jeffrey/Schaap as applied to claim 1 above, and further in view of Kellar et al. 8,794,840.

Regarding claims 3-5,17 as modified above these limitations are considered to be fairly suggested by the combined teachings of the references above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/                                                                                                                                                                                                        Examiner
Art Unit 3657



1/13/21